MORRISON, Judge.
This is an appeal from an order refusing appellant bail after indictment for murder with malice. ' ■
At the hearing counsel for tile defense and the State agreed that in reaching a decision the court would consider the evidence adduced at an examining trial. At the examining trial the following evidence was presented.
In the early hours of the morning, the deceased, his female companion and another young couple were returning to the apartment house where he lived and had pulled into the parking lot at the rear of the building. Another car in which three men were riding followed them into the lot, drove the length of the lot, turned around *731and stopped beside the automobile occupied by deceased and his companions. Deceased asked them what they were doing, and appellant got out of the car, asked deceased if he wanted any trouble, began calling him foul names, and demanded that deceased say he was sorry. Deceased replied that he wanted no trouble and was sorry. Appellant then stated that he did not like the way deceased had said that he was sorry, and without any movement or provocation •on the part of deceased, shot him, thereby ■causing his death.
The facts as set out above make this a non-bailable case. Ex parte Siros, Tex.Cr.App., 367 S.W.2d 701, and Ex parte Black, Tex.Cr.App., 250 S.W.2d 224.
The judgment of the trial court is affirmed.